ACCEPTED
                                                                                                      12-15-00100-CR
                                                                                         TWELFTH COURT OF APPEALS
                                                                                                       TYLER, TEXAS
                                                                                                  7/7/2015 4:28:06 PM
                                                                                                        CATHY LUSK
                                                                                                               CLERK

                                        NO. 12-15-00100

 JOHNSON, DARRIAN DEWAYNE,                      §     IN THE COURT OF APPEALS
                                                                           FILED IN
 JR.                                                                12th COURT OF APPEALS
                                                §                        TYLER, TEXAS
 vs.                                            §       TH           7/7/2015 4:28:06 PM
                                                      12 JUDICIAL DISTRICT
                                                §                        CATHY S. LUSK
 STATE OF TEXAS                                 §     STATE OF TEXAS         Clerk


               1ST MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW the Appellant in the above styled and numbered cause, and files this

Motion for Extension of time to File Appellant Brief and in support thereof would show this

court the following:

       1.      This case is on appeal from the 2nd Judicial District Court of Cherokee County,

               Texas.

       2.      The case below was styled State of Texas vs. Darrian Dewayne Johnson, Jr. and

               was numbered 19099.

       3       The Defendant pled Not True to allegations of a Motion to Adjudicate and

               hearing was held before the Court on the underlying charge of Abandon/Endanger

               of Child-Criminal Neglect. Upon hearing thereof, the Court found the allegations

               in the Motion to Adjudicate to be True and sentenced the Defendant to

               confinement in the Texas Department of Criminal Justice, State Jail Division on

               January 8, 2015 for a term of two (2) years with costs and 150 days jail credit.

       4.      Notice of Appeal was filed pro se on January 20, 2015.

       5.      Both the Clerk’s Record and the Reporter’s Records have been previously filed

               with the Court.
       6.      It is counsel’s understanding that the Appellant’s Brief was due 30 days after the

               filing of the record; however, counsel has been advised by his internet provider

               that counsel’s computer has been hacked and his e-mail account was usurped.

               Counsel’s provider advised that his account was used to forward @2000+ e-mails

               on a daily basis and from several “foreign IPs.” Accordingly, the provider

               suspended counsel’s account and notified him of this action. Upon receipt of the

               notice, counsel contacted his provider and advised them that this was an

               unauthorized action. At the direction of the provider, counsel has now had his

               computer “cleaned” and “updated” and his account has been re-activated.

               Because of this suspension, counsel did not receive many of the e-mails sent him,

               including the reporter’s record and the notice of its filing. Counsel has spoken

               with the reporter and she has indicated that the district clerk will forward a copy

               to him since, in the meantime the reporter’s computer has “crashed” and she has

               lost the record. The district Clerk has indicated that she will forward the record.

               Because of the above, counsel has not been able to properly research and prepare

               a brief on behalf of Appellant.

       7.      Counsel request that en extension of 32 days be granted until August 9, 2015 for

               the filing of Appellant’s Brief.

       8.      This request is not sought merely for delay, but rather that justice may be had.

               This delay will not occasion any undue delay in the progression of this case.

       WHEREFORE, PREMISES CONSIDERED, Defendant prays that the Court GRANT

this request and extend the date for filing of Appellant’s brief until Monday, August 9, 2015.

                                              Respectfully submitted,
Law Office of Forrest K. Phifer              Forrest K. Phifer
P.O. Box 829                                 SBOT # 15908570
Rusk, Texas 75785-0829                       Attorney for Appellant
Tel: (903) 683-9592

                                             By: /S/   Forrest K. Phifer


                             CERTIFICATE OF CONFERENCE

       By the signature above, I hereby certify that I have conferenced with the prosecutor in

this case and she has indicated that she has NO OBJECTIONS to the merits of this request.



                                             By: /S/   Forrest K. Phifer



                                  CERTIFICATE OF SERVICE

       This is to certify that on July 7, 2015, a true and correct copy of the above and foregoing

document was served on the District Attorney's Office, Cherokee County, 135 S. Main, Rusk,

Texas 75785, by electronic delivery in accordance with the Texas Rules of Appellate Procedure.


                                             By: /S/   Forrest K. Phifer